IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin Charles Martin,                          :
                             Petitioner        :
                                               :
                      v.                       :
                                               :
Pennsylvania Board of                          :
Probation and Parole,                          :    No. 1454 C.D. 2019
                             Respondent        :    Submitted: July 24, 2020

BEFORE:       HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: August 26, 2020

              Kevin Charles Martin (Martin) petitions this Court for review of the
Pennsylvania Board of Probation and Parole’s1 (Board) September 6, 2019 order
denying his request for administrative relief. Martin is represented in this matter by
Mercer County Public Defender Lowell T. Williams, Esquire (Counsel), who has filed
an Application to Withdraw Appearance (Application) and submitted a no-merit letter
(No-Merit Letter) in support thereof. After review, we grant Counsel’s Application
and affirm the Board’s order.
              Martin is an inmate at the State Correctional Institution (SCI) at Mercer.
On April 6, 2016, Martin was reparoled from his 2-year, 6-month to 6-year, 8-month
sentence for burglary (Original Sentence). See Certified Record (C.R.) at 72. At that
time, Martin’s Original Sentence maximum release date (Maximum Release Date) was
March 6, 2019. See C.R. at 70. Thus, he had 2 years and 11 months (i.e., 1,064 days)

       1
        Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation and
Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act of
December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections 6101 and
6111(a) of the Prisons and Parole Code (Parole Code), as amended, 61 Pa.C.S. §§ 6101, 6111(a).
remaining on his Original Sentence. See C.R. at 151. Martin agreed to conditions
governing his parole (Parole Conditions), including:

            If you are arrested on new criminal charges, the Board has
            the authority to lodge a detainer against you which will
            prevent your release from custody, pending disposition of
            those charges, even though you may have posted bail or been
            released on your own recognizance from those charges.
            ....
            If you are convicted of a crime committed while on
            parole/reparole, the Board has the authority, after an
            appropriate hearing, to recommit you to serve the balance of
            the sentence or sentences which you were serving when
            paroled/reparoled, with no credit for time at liberty on parole.

C.R. at 73. Martin did not object to these Parole Conditions.
            On August 29, 2016, the Uniontown Police Department arrested and
charged Martin with burglary, theft by unlawful taking, receiving stolen property and
criminal mischief related to an incident that occurred on July 31, 2016 at 12:46 a.m.
(August 2016 Charges). See C.R. at 79-85, 105-111. The Board lodged a warrant to
commit and detain Martin that same day. See C.R. at 86. Martin did not post bail, and
he was held in the Green County Prison. See C.R. at 94, 105-106.
            On September 30, 2016, the Pennsylvania State Police filed a criminal
complaint against Martin for burglary, theft by unlawful taking, receiving stolen
property and criminal mischief related to an incident that occurred on July 31, 2016 at
12:32 a.m. (September 2016 Charges) (August 2016 Charges and September 2016
Charges collectively, New Charges). See C.R. at 90-94, 99-104.
            On February 6, 2017, Martin pled guilty to the New Charges. See C.R. at
101, 107. On March 16, 2017, Martin was sentenced to, inter alia, 2 to 4 years in an
SCI relative to the August 2016 Charges. See C.R. at 97-98. On that same date, Martin


                                           2
was sentenced to, inter alia, 2 to 4 years in an SCI relative to the September 2016
Charges, to be served concurrently with the August 2016 Charges. See C.R. at 95-96.
               On April 12, 2017, the Board served Martin with a notice of charges and
hearing based on his conviction of the New Charges. See C.R. at 112-116. That same
day, Martin admitted to being convicted of the New Charges and waived his right to
counsel and a hearing. See C.R. at 117-119. On April 24, 2017, the second panel
member voted to recommit Martin as a convicted parole violator (CPV) to serve his
unexpired term.2 See C.R. at 124, 129. The Board denied Martin credit for the time he
spent at liberty on parole, due to his poor parole history, multiple abscondings, identical
convictions and because he was on parole for only 4 months when he was arrested on
the New Charges. See C.R. at 123, 129. On June 13, 2017, Martin was moved to SCI-
Pine Grove. See C.R. at 130. By decision recorded June 28, 2017 (mailed July 10,
2017), the Board formally recommitted Martin as a CPV to serve his unexpired term
of 2 years, 11 months (i.e., 1,064 days). See C.R. at 151-154. The Board recalculated
Martin’s Maximum Release Date to March 23, 2020. See C.R. at 154.
               On August 10, 2017, Martin submitted an Administrative Remedies Form
challenging the Board’s June 28, 2017 decision (mailed July 10, 2017), stating:

               At this time, I request the [] Board to reconsider [its] decision
               and give me a review date instead of maxing me out, [] I
               would like to better myself and not be a risk to the
               community, [] maxing me out will not help me with my




       2
          Section 6113(b) of the Parole Code states, in relevant part: “The [B]oard may make decisions
on . . . revocation in panels of two persons. A panel shall consist of one board member and one
hearing examiner or of two board members.” 61 Pa.C.S. § 6113(b). “[T]he date that the revocation
and recommitment [h]earing [r]eport was signed by the second panel member thereby effectively
revok[ed] [Martin’s] parole . . . .” Wilson v. Pa. Bd. of Prob. & Parole, 124 A.3d 767, 769 n.3 (Pa.
Cmwlth. 2015).
                                                  3
               problems so I hope you will at least let me try to better myself
               and not just give up on me.[3]

C.R. at 155. By May 17, 2019 letter, Martin requested the status of his appeal.4 See
C.R. at 157-158.
               On September 6, 2019, the Board denied Martin’s request for
administrative relief on the following basis:

               The Board regulation authorizing administrative
               appeals/petitions for administrative review states that
               appeals/petitions must ‘present with accuracy, brevity,
               clearness and specificity whatever is essential to a ready and
               adequate understanding of the factual and legal points
               requiring consideration.’ 37 Pa. Code § 73.1. Your request
               for relief does not indicate that the Board made any actual
               evidentiary, procedural, or calculation errors in revoking
               your parole. The only thing you request from the Board is a
               general plea for leniency. A general plea for leniency does
               not qualify as a request for relief under the regulation.
               Therefore, your request for relief must be dismissed for
               failure to present adequate factual and legal points for
               consideration against the Board.
               To the extent you are challenging the recommitment term
               imposed by the Board, the Board recommitted you to serve
               your unexpired term of 2 years, 11 months for the offenses
               in question. The presumptive ranges assigned to these
               offenses are as follows, based on [Sections 75.1 and 75.2 of
               the Board’s Regulations,] 37 Pa. Code §§ 75.1-75.2:
                   • Burglary, 2 counts (F2) = 15 to 24 months for each
                   count


       3
          Martin also checked the “Reason(s) for Appeal” box: “Recommitment Challenge (Time/term
given by Board . . .).” C.R. at 155.
        4
          On August 13, 2019, Martin filed a Petition for Writ of Mandamus in this Court’s original
jurisdiction, asking the Court to direct the Board to respond to his appeal, because an excessive and
unreasonable amount of time had passed since he filed it. See Martin v. Pa. Bd. of Prob. & Parole
(Pa. Cmwlth. No. 466 M.D. 2019). On September 6, 2019, the Board filed an application to dismiss
the matter as moot, in light of the Board’s September 6, 2019 response to Martin’s appeal. This Court
granted the Board’s application and dismissed the matter as moot on September 26, 2019.
                                                 4
                   • Theft by Unlawful Taking, 2 counts (Ml) = 6 to 12
                   months for each count
                   • Receiving Stolen Property, 2 counts (Ml) = 6 to 12
                   months for each count
                   • Criminal Mischief - Damage Property (M3) = 1 to
                   3 months
               Adding these terms together gave the Board a maximum term
               of 99 months [(i.e., 8.25 years)]. 37 Pa. Code § 75.2.
               Therefore, the decision for you to serve 2 years, 11 months,
               falls within the presumptive range and is not subject to
               challenge.

C.R. at 159; see also C.R. at 160-161. Martin pro se timely appealed to this Court.5
By October 22, 2019 Order, this Court appointed Counsel to represent Martin.
               On December 26, 2019, Counsel filed the Application and No-Merit
Letter. Despite his representation by counsel, Martin filed a pro se brief. On June 11,
2020, the Board filed a request to stay the filing of its brief until the Court ruled on the
Application. On June 16, 2020, this Court stayed the Board’s obligation to file a brief
pending the Court’s disposition of the Application.
               This Court has held that in order to withdraw, “counsel . . . must provide
a ‘no-merit’ letter which details ‘the nature and extent of [counsel’s] review and list[s]
each issue the petitioner wishe[s] to have raised, with counsel’s explanation of why
those issues are meritless.’” Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009)
(quoting Commonwealth v. Turner, 544 A.2d 927, 928 (Pa. 1988)). “[C]ounsel must
fully comply with the procedures outlined in Turner to ensure that each of the
petitioner’s claims has been considered and that counsel has [] substantive reason[s]


       5
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of law
was committed, or constitutional rights have been violated.” Kazickas v. Pa. Bd. of Prob. & Parole,
226 A.3d 109, 115 n.9 (Pa. Cmwlth. 2020) (quoting Fisher v. Pa. Bd. of Prob. & Parole, 62 A.3d
1073, 1075 n.1 (Pa. Cmwlth. 2013)).
                                                 5
for concluding that those claims are meritless.” Hont v. Pa. Bd. of Prob. & Parole, 680
A.2d 47, 48 (Pa. Cmwlth. 1996). Counsel is also required to “notify the parolee of his
request to withdraw, furnish the parolee with [] a copy of . . . [the] no-merit letter
satisfying the requirements of Turner, and inform the parolee of his right to retain new
counsel or submit a brief on his own behalf.” Reavis v. Pa. Bd. of Prob. & Parole, 909
A.2d 28, 33 (Pa. Cmwlth. 2006). This Court must then “conduct its own independent
review of the petition to withdraw and must concur in counsel’s assessment before [it]
may grant counsel leave to withdraw.” Hont, 680 A.2d at 48.
               In reviewing Counsel’s No-Merit Letter, this Court notes that it contains
the procedural history of Martin’s appeal, as well as Counsel’s review of the record
and relevant statutes and case law. The No-Merit Letter states the issues Martin raises
on appeal and sets forth Counsel’s analysis of the issues and why they are meritless.
Counsel served Martin with a copy of the No-Merit Letter and his Application, and
notified Martin that he may either obtain substitute counsel or file a brief on his own
behalf.
               In particular, the No-Merit Letter explains that, based on the totality of the
matters Martin raised in the petition for review6 and Counsel’s conversations with him,


       6
         In his petition for review, Martin asks the Court to reinstate his Original Sentence release
date and “apply all necessary credit.” Petition for Review at 4. Martin claims that the Board’s order
requiring him to serve an extended period of time in prison violates the cruel and unusual punishment
and double jeopardy clauses in the United States and Pennsylvania Constitutions. See Petition for
Review ¶ 9. He also contends that the Board’s extension of his maximum sentence release date
without a hearing violated his constitutional right to due process. See Petition for Review ¶ 10.
Although Martin acknowledged that the Board is authorized to determine the sanctions for his New
Charges, Martin asserts that only the courts are statutorily authorized to declare when his sentence
ends. See Petition for Review ¶¶ 10, 12, 13, 15. In addition, Martin argues that, since the Board lacks
the authority under Section 6137 of the Parole Code, 61 Pa.C.S. § 6137 (relating to the Board’s parole
power) to create contracts with prisoners, it was unlawful for the Board to rely on his breach of his
parole conditions to extend his maximum sentence beyond the judicially imposed maximum date.
See Petition for Review ¶ 11. Finally, Martin claims that the Board may only recommit Martin to
serve the remainder of his judicially imposed sentence. See Petition for Review ¶ 14.
                                                  6
Martin presented the following issues: (1) the Board erred by recalculating his
Maximum Release Date to March 23, 2020; (2) since the Board lacks the authority
under Section 6137 of the Prisons and Parole Code (Parole Code), 61 Pa.C.S. § 6137
(relating to the Board’s parole power), to create contracts with prisoners, the Board
unlawfully relied on his breach of his Parole Conditions to extend his maximum
sentence beyond the judicially imposed maximum date; (3) the Board’s extension of
his Maximum Release Date beyond his Original Sentence violates the cruel and
unusual punishment and double jeopardy clauses in the United States and Pennsylvania
Constitutions; and (4) the Board violated his constitutional due process rights by
extending his Maximum Release Date without a hearing.
             Counsel explained in the No-Merit Letter that: because Martin is a CPV,
the Board was authorized to and did properly recalculate his Maximum Release Date
without giving him credit for the time he spent at liberty on parole; and Martin failed
to state valid claims that his recommitment violated the cruel and unusual punishment,
double jeopardy and due process clauses in the United States and Pennsylvania
Constitutions, and an unlawful contract claim under Section 6137 of the Parole Code.
Accordingly, this Court concludes that Counsel complied with Turner’s technical
requirements and will now independently review the merits of Martin’s appeal to
determine whether to grant or deny Counsel’s Application.
             Relative to Martin’s recalculated Maximum Release Date, Section
6138(a) of the Parole Code specifies, in relevant part:

             (1) A parolee under the jurisdiction of the [B]oard released
             from a correctional facility who, during the period of parole
             or while delinquent on parole, commits a crime punishable
             by imprisonment, for which the parolee is convicted or found
             guilty by a judge or jury or to which the parolee pleads guilty
             or nolo contendere at any time thereafter in a court of record,
             may at the discretion of the [B]oard be recommitted as a
             parole violator.
                                           7
               ....
               (2) If the parolee’s recommitment is so ordered, the parolee
               shall be reentered to serve the remainder of the term which
               the parolee would have been compelled to serve had the
               parole not been granted and, except as provided under
               paragraph (2.1), shall be given no credit for the time at liberty
               on parole.
               (2.1) The [B]oard may, in its discretion, award credit to a
               parolee recommitted under paragraph (2) for the time spent
               at liberty on parole, unless any of the following apply:[7]
                   (i) The crime committed during the period of parole
                   or while delinquent on parole is a crime of violence
                   as defined in [Section 9714(g) of the Sentencing
                   Code,] 42 Pa.C.S. § 9714(g) (relating to sentences for
                   second and subsequent offenses) or a crime requiring
                   registration under 42 Pa.C.S. Ch. 97 Subch. H
                   (relating to registration of sexual offenders).
                   (ii) The parolee was recommitted under [S]ection
                   6143 [of the Parole Code, 61 Pa.C.S. § 6143]
                   (relating to early parole of inmates subject to
                   [f]ederal removal order).
               ....
               (5) If a new sentence is imposed on the parolee, the service
               of the balance of the term originally imposed by a
               Pennsylvania court shall precede the commencement of the
               new term imposed in the following cases:
                   (i) If a person is paroled from a[n SCI] and the new
                   sentence imposed on the person is to be served in the
                   [SCI].

61 Pa.C.S. § 6138(a).

       7
         Section 9714(g) of the Sentencing Code includes burglary charged under Section 3502(a)(1)
of the Crimes Code, 18 Pa.C.S. § 3502(a)(1) (relating to burglary of a building or occupied structure
adapted for overnight accommodations); however, Martin’s burglary charge was for violating Section
3502(a)(4) of the Crimes Code, 18 Pa.C.S. § 3502(a)(4) (relating to burglary of a building or occupied
structure not adapted for overnight accommodations). Because Martin was not recommitted for
reasons enumerated in Section 6138(a)(2.1)(i) and (ii) of the Parole Code, the Board had the discretion
to award Martin credit for time he spent at liberty on parole if it so desired.
                                                  8
               This Court acknowledges that “the Board does not have the power to alter
a judicially[ ]imposed sentence.” Yates v. Pa. Bd. of Prob. & Parole, 48 A.3d 496, 502
(Pa. Cmwlth. 2012) (quoting Savage v. Pa. Bd. of Prob. & Parole, 761 A.2d 643, 645
(Pa. Cmwlth. 2000)). However, the Board did not extend Martin’s judicially imposed
sentence but, as the law and his Parole Conditions provided, returned him to prison to
serve his Original Sentence as if he was never paroled.
               This Court has explained:

               A ‘sentence’ has been defined as the judgment formally
               pronounced by the court upon a defendant who has been
               convicted in a criminal prosecution which awards the
               punishment to be inflicted. By comparison, ‘backtime’ is
               merely that part of an existing judicially[ ]imposed sentence
               which the Board directs a parolee to complete following a
               finding after a civil administrative hearing that the parolee
               violated the terms and conditions of parole, which time must
               be served before the parolee may again be eligible to be
               considered for a grant of parole. We have previously held
               that the Board’s imposition of backtime is not a sentence on
               the parole violation nor analogous to a sentence.

Krantz v. Pa. Bd. of Prob. & Parole, 483 A.2d 1044, 1047-48 (Pa. Cmwlth. 1984)
(citations omitted). Therefore, although backtime may change a parolee’s maximum
incarceration date, the denial of credit for the time spent at liberty on parole is not an
extension of a sentence. Accordingly, the Pennsylvania Supreme Court has specifically
held that the Board’s authority to extend maximum term expiration dates under such
circumstances does not usurp the courts’ sentencing functions, or violate a parolee’s
due process rights.8 Gaito v. Pa. Bd. of Prob. & Parole, 412 A.2d 568 (Pa. 1980).


       8
         In particular, Pennsylvania courts have concluded that a Board order requiring a CPV to
serve the remainder of his original sentence without credit for time spent in good standing at liberty
on parole does not violate the cruel and unusual punishment, double jeopardy and due process clauses
in the United States and Pennsylvania Constitutions. See Gaito v. Pa. Bd. of Prob. & Parole, 412
A.2d 568 (Pa. 1980); Young v. Pa. Bd. of Prob. & Parole, 409 A.2d 843 (Pa. 1979); Evans v. Pa. Bd.
                                                  9
              The General Assembly has also authorized the Board to impose general
and special parole conditions. See Section 6141 of the Parole Code, 61 Pa.C.S. § 6141
(“The [B]oard may make general rules for the conduct and supervision of persons
placed on parole and may, in particular cases, as it deems necessary to effectuate the
purpose of parole, prescribe special regulations for particular persons.”); see also
Sections 63.4-63.5, 65.4-65.6, 67.1-67.3 of the Board’s Regulations, 37 Pa. Code §§
63.4-63.5, 65.4-65.6, 67.1-67.3. This Court has explained:

              The essence of parole is release from prison, before the
              completion of [the] sentence, on the condition that the
              prisoner abide by certain rules during the balance of the
              sentence. Parolees are in a position different from the general
              population because they are still subject to an extant term of
              imprisonment and are the focus of society’s rehabilitative
              efforts. Accordingly, parolees are subjected to certain
              conditions which restrict their activities substantially beyond
              the ordinary restrictions imposed by law on private citizens.
              Although the offender’s freedom may be substantially
              restricted, the [Board] is vested with broad powers to fashion
              appropriate conditions of parole where they are intended to
              effectuate his rehabilitation and reintegration into society as
              a law-abiding citizen.

Hubler v. Pa. Bd. of Prob. & Parole, 971 A.2d 535, 537 (Pa. Cmwlth. 2009) (quoting
Lee v. Pa. Bd. of Prob. & Parole, 885 A.2d 634, 638 (Pa. Cmwlth. 2005) (citations and
quotation marks omitted)). Accordingly, by signing the Parole Conditions, Martin did
not enter into an illegal contract but, rather, acknowledged he was on notice of the
Board’s authority to lodge a detainer against him if he was arrested on new criminal
charges, and “to recommit [him] to serve the balance of [his] sentence . . . with no

of Prob. & Parole (Pa. Cmwlth. No. 1005 C.D. 2017, filed April 2, 2018); Monroe v. Pa. Bd. of Prob.
& Parole, 555 A.2d 295 (Pa. Cmwlth. 1989).
         This Court acknowledges that its unreported memorandum opinions may only be cited “for
[their] persuasive value, but not as binding precedent.” Section 414(a) of the Commonwealth Court’s
Internal Operating Procedures, 210 Pa. Code § 69.414(a). Accordingly, the unreported cases herein
are cited for their persuasive value.
                                                10
credit for time at liberty on parole” in the event he was convicted of a new crime. C.R.
at 73; see also Jones v. Pa. Bd. of Prob. & Parole (Pa. Cmwlth. No. 1149 C.D. 2015,
filed February 28, 2017).
             Moreover, “[t]he amount of backtime imposed for parole violations is left
to the exclusive discretion of the Board.” Krantz, 483 A.2d at 1048. Section 75.1(a)
of the Board’s Regulations states: “Presumptive ranges of parole backtime to be served
will be utilized if a parolee is convicted of a new criminal offense while on parole and
the Board orders recommitment as a [CPV] after the appropriate revocation hearing.”
37 Pa. Code § 75.1(a). “The presumptive ranges . . . structure [the Board’s] discretion
. . . .” Krantz, 483 A.2d at 1048. “Our Supreme Court has held that ‘[a]s long as the
period of recommitment is within the presumptive range for the violation, the
Commonwealth Court will not entertain challenges to the propriety of the term of
recommitment.’” Fisher v. Pa. Bd. of Prob. & Parole, 62 A.3d 1073, 1077 (Pa.
Cmwlth. 2013) (quoting Smith v. Pa. Bd. of Prob. & Parole, 574 A.2d 558, 560 (Pa.
1990)).
             Section 75.2 of the Board’s Regulations specifies that the presumptive
range for burglary is 15 to 24 months for each count. See 37 Pa. Code § 75.2. Because
Martin was convicted of 2 counts of burglary, the Board could have recommitted
Martin between 30 and 48 months based on the burglary convictions alone. Under
Section 75.2 of the Board’s Regulations, the Board was authorized to recommit Martin
between 6 to 12 months for each count of theft by deception and receiving stolen
property. See 37 Pa. Code § 75.2. Because he was convicted of 2 counts of each, the
Board could have recommitted Martin for 24 to 48 months based on those convictions.
Under Section 75.2 of the Board’s Regulations, the Board could have recommitted
Martin for 1 to 3 months for his criminal mischief conviction. See 37 Pa. Code § 75.2.
Thus, the total presumptive range maximum was 8 years and 3 months. Because Martin

                                          11
had only 2 years and 11 months remaining on his Original Sentence, the Board properly
recommitted him to serve the remainder of his judicially imposed sentence.
“Accordingly, the Board properly imposed a period of backtime within the maximum
presumptive range.” Fisher, 62 A.3d at 1077.
             Finally,

             where the Board . . . recommits a [CPV] to serve the balance
             of an original sentence before beginning service of a new
             term, the prisoner’s service of backtime on the original
             sentence must be computed from the date the Board revokes
             the prisoner’s parole. The Court further noted in Campbell
             [v. Pennsylvania Board of Probation & Parole, 409 A.2d 980
             (Pa. Cmwlth. 1980)], that the time served by the prisoner
             prior to the date parole is revoked must be applied to the new
             sentence.

Wilson v. Pa. Bd. of Prob. & Parole, 124 A.3d 767, 770 (Pa. Cmwlth. 2015) (quoting
Hill v. Pa. Bd. of Prob. & Parole, 683 A.2d 699, 701-02 (Pa. Cmwlth. 1996)).
             Here, Martin had 2 years and 11 months (i.e., 1,064 days) remaining on
his Original Sentence when he was reparoled on April 6, 2016, subject to the Parole
Conditions. He pled guilty to the New Charges. That same day, the Board notified
Martin of its intention to schedule a hearing to revoke his parole based on his conviction
of the New Charges. Martin admitted to the New Charges and waived his right to a
revocation hearing, acknowledging that he did so “[w]ith full knowledge and
understanding of these rights, I hereby waive my right to a parole revocation hearing
and counsel at that hearing. I waive these rights of my own free will, without any
promise, threat or coercion.” C.R. at 112-119. Martin had 10 days to withdraw his
waiver, but he did not. See C.R. at 119. Therefore, the Board did not violate Martin’s
constitutional right to due process by extending his Maximum Release Date without a
hearing, and the Board did not abuse its discretion by ordering Martin to serve the
balance of his Original Sentence.

                                           12
              The Board officially revoked Martin’s parole on April 24, 2017, the date
on which the second Board member voted to accept Martin’s admission and recommit
him as a CPV. Accordingly, the Board properly recalculated the beginning date of
Martin’s backtime on his Original Sentence as April 24, 2017. By adding the 1,064
days remaining to be served on his Original Sentence to April 24, 2017, the Board
properly recalculated Martin’s new Maximum Release Date as March 23, 2020.9 Based
on the foregoing, “[Martin’s] argument that the Board erred in extending his new
maximum parole date beyond the maximum date of his [O]riginal [S]entence is
meritless.” Hughes v. Pa. Bd. of Prob. & Parole, 179 A.3d 117, 121 (Pa. Cmwlth.
2018).
              Based on the foregoing, this Court concludes that Counsel complied with
Turner’s technical requirements and confirms, based upon an independent record
review, that Martin’s appeal lacks merit. For all of the above reasons, Counsel’s
Application is granted, and the Board’s order is affirmed.



                                           ___________________________
                                           ANNE E. COVEY, Judge




       9
          Despite that Martin’s Maximum Release Date has passed, he remains in custody at SCI
Mercer (Inmate No. QC4143).                   See Inmate Locator, PA. DEP’T OF CORR.,
http://inmatelocator.cor.pa.gov (last visited August 25, 2020). Presumably, he is now serving the
sentence on his New Charges.
                                               13
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin Charles Martin,                  :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Pennsylvania Board of                  :
Probation and Parole,                  :   No. 1454 C.D. 2019
                        Respondent     :


                                     ORDER

            AND NOW, this 26th day of August, 2020, Mercer County Public
Defender Lowell T. Williams, Esquire’s Application to Withdraw Appearance is
GRANTED, and the Pennsylvania Board of Probation and Parole’s September 6, 2019
order is AFFIRMED.


                                     ___________________________
                                     ANNE E. COVEY, Judge